NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


GRAND RESERVE AT TAMPA                         )
CONDOMINIUM ASSOCIATION, INC.,                 )
and BUSINESS LAW GROUP, P.A.,                  )
                                               )
             Appellants,                       )
                                               )
v.                                             )      Case No. 2D14-3590
                                               )
HSBC BANK USA, NATIONAL                        )
ASSOCIATION, AS TRUSTEE FOR                    )
NOMURA ASSET ACCEPTANCE                        )
CORPORATION MORTGAGE                           )
PASS-THROUGH CERTIFICATES,                     )
SERIES 2006-AF1,                               )
                                               )
             Appellee.                         )
                                               )

Opinion filed January 29, 2016.

Appeal from the Circuit Court of
Hillsborough County; Perry A. Little, Judge.

Jacob A. Brainard and Scott C. Davis of
Business Law Group, P.A., Tampa,
for Appellants.

Todd A. Armbruster of Moskowitz, Mandell,
Salim & Simowitz, P.A., Fort Lauderdale,
for Appellee.


PER CURIAM.
              We affirm the order on appeal in all respects save one. Upon concession

of error by Appellee, we reverse the imposition of costs the circuit court awarded under

section 57.105, Florida Statutes (2014), as this statute "does not provide a mechanism

for recovering costs." See Pronman v. Styles, 163 So. 3d 535, 538 (Fla. 4th DCA 2015)

(citing Santini v. Cleveland Clinic Fla., 65 So. 3d 22, 37 (Fla. 4th DCA 2011)). We

remand this case for the court to strike the provision of costs from its order.

              Affirmed in part, reversed in part, and remanded with instructions.


WALLACE, BLACK, and LUCAS, JJ., Concur.




                                            -2-